            Case 3:18-cv-01173-EMC Document 43 Filed 04/24/19 Page 1 of 1



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   Fox Rothschild LLP
 2 Constellation Place
   10250 Constellation Blvd., Suite 900
 3 Los Angeles, CA 90067
   Tel.: (310) 598-4150
 4 Fax: (310) 556-9828
   lbandlow@foxrothschild.com
 5
   Attorneys for Plaintiff
 6 Strike 3 Holdings, LLC

 7

 8                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 9                               SAN FRANCISCO DIVISION

10 STRIKE 3 HOLDINGS, LLC,                              Case Number: 3:18-cv-01173-EMC

11                        Plaintiff,                    Honorable Edward M. Chen

12 vs.                                                  PLAINTIFF’S VOLUNTARY DISMISSAL
                                                        WITHOUT PREJUDICE OF JOHN DOE
13 JOHN DOE subscriber assigned IP address              SUBSCRIBER ASSIGNED IP ADDRESS
   73.223.103.234,
14                                                      73.223.103.234
                     Defendant.
15

16

17         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,
18 LLC hereby gives notice that its claims in this action against Defendant John Doe subscriber

19 assigned IP address 73.223.103.234 are voluntarily dismissed without prejudice.

20 Dated: April 23, 2019                                 Respectfully submitted,
21
                                                                     ISTRD.
                                                              E D          ICBandlow
                                                          By: /s/S Lincoln
                                                            T
                                                          Lincoln   D.       T CEsq.
                                                                       Bandlow,
22                                                         A
                                                         TFOX   ROTHSCHILD LLP
                                                                                   O
                                                    S




                                                          Attorney for Plaintiff
                                                                                    U
                                                   ED




23
                                                                                     RT




                                                                       TED
                                               UNIT




24                                                               GRAN
                                                                                         R NIA




25
                                                                                en
                                                                         d M. Ch
                                               NO




                                                                     dwar
26                                                           Judge E
                                                                                         FO
                                                   RT




                                                                                     LI




27
                                                        ER
                                                    H




                                                                                   A




                                                             N                       C
28                         Dated: April 24, 2019                               F
                                                                 D IS T IC T O
                                                   1                   R
                Plaintiff’s Notice of Voluntary Dismissal without Prejudice of John Doe
                                      Case No. 3:18-cv-01173-EMC
